DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-16-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-212065 A hereinafter Chiga in view of U.S. Pre-Grant Publication No. 2015/0171464 hereinafter Kambara. 
Regarding Claim 1, Chiga teaches a method for producing solid electrolyte comprising: mixing a solid electrolyte raw material and a complexing agent in a reacting chamber to form a complex slurry; and a processing step of drying and heating the complex slurry, wherein the 
Chiga does not specifically describes a cooling device as claimed. 
However, Kambara teaches a method for producing solid electrolyte comprising a step of contacting raw materials in a solvent, and cooling step wherein the complex slurry is cooled (paragraphs 103, 117). Therefore, it would have been obvious to one of ordinary skill in the art to include such cooling process before the effective filing date of the claimed invention because Kambara discloses that such modification can cool the complex slurry (paragraphs 103, 117). 
Regarding Claim 2, the combination teaches that the method further comprises pulverizing the complex (see Examples 1-4). 
Regarding Claims 3-4, the combination teaches that the cooling is carried out after the pulverizing and the cooling is carried out by keeping the complex slurry at a temperature lower than 23 degree C (paragraphs 103, 117). 
Regarding Claims 5-6, the combination teaches mixing the solid electrolyte raw material, the complexing agent, and a solvent not dissolving the complex (see Examples 1-4). 
Regarding Claim 7, the combination teaches that the complexing agent contains a compound having a tertiary amino group (paragraph 25). 
Regarding Claims 10-12, the combination teaches that the solid electrolyte raw material comprises lithium sulfide, diphosphorus pentasulfide, amorphous or crystalline Li3PS4, and lithium bromide (see Examples 1-4). 
.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach the claimed complexing agent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729